—Appeal by the defendant from a judgment of the County Court, Westchester County (Perone, J.), rendered November 23, 1999, convicting him of assault in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*520The Supreme Court properly admitted into evidence a photograph depicting the complainant’s injuries. Photographs of victims may be admitted “to illustrate, elucidate or corroborate other evidence offered or to be offered at the trial” (People v Stevens, 76 NY2d 833, 835). In the present case, the photograph was admitted to illustrate the emergency room doctor’s testimony and to corroborate the testimony of other prosecution witnesses. The photograph was also probative as to essential elements of assault in the second degree and criminal possession of a weapon in the third degree, since it suggested that the defendant was in possession of a dangerous instrument and used it with the requisite intent. Thus, the Supreme Court providently exercised its discretion in admitting the photograph into evidence (see People v Pobliner, 32 NY2d 356, 369-370, cert denied 416 US 905).
The defendant’s remaining contention is without merit. Altman, J.P., Schmidt, Townes and Cozier, JJ., concur.